UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4433



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENISE MOORE ENLOE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-158)


Submitted:   October 21, 2005             Decided:   November 9, 2005


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Osteen, Jr., ADAMS & OSTEEN, Greensboro, North Carolina,
for Appellant.   Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Denise Moore Enloe appeals her sentence of fifty-two

months’ imprisonment that was imposed following her plea of guilty

to three counts of a four-count indictment:          possession and intent

to distribute 55.8 grams of a mixture and substance containing a

detectable    amount     of   marijuana,    in   violation      of    21     U.S.C.

§ 841(a)(1), (b)(1)(D) (2000) (“Count One”); possession with intent

to distribute 25.4 grams of a mixture and substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2000) (“Count Two”); and possession of

three firearms, a Taurus .22 caliber pistol, a Beretta 9mm pistol,

and a Raven Arms .25 caliber pistol, by a person who has been

convicted    of   a   crime   punishable    by   imprisonment        for    a   term

exceeding one year, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2) (2000) (“Count Four”).            Enloe’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), citing

United States v. Booker, 125 S. Ct. 738 (2005), and concluding

there are no meritorious issues for appeal, as the district court

properly    calculated    Enloe’s   guideline     range   and    the       sentence

imposed was reasonable.1       We affirm.

            Following Enloe’s guilty plea, a presentence report was

prepared. The presentence report grouped the three counts pursuant



     1
      Although Enloe was advised of her right to file a pro se
supplemental brief, she did not do so.

                                    - 2 -
to    U.S.   Sentencing    Guidelines   Manual     (“USSG”)    §    3D1.2(c),(d)

(2003).      Because Count Four, the firearm charge, produced the

highest adjusted offense level, Count Four was used to determine

the guideline calculation for the group.               See USSG § 3D1.3(a).

             Pursuant to USSG § 2D2.1, Enloe’s base offense level for

a violation of 18 U.S.C. § 922(g) (the firearm charge) was twenty.

Because the offense involved three firearms, the base offense level

was increased by two, pursuant to USSG § 2K2.1(b)(1)(A).                Because

Enloe used or possessed the firearm in connection with another

felony offense (the drug charges), the base offense level was

increased by four, pursuant to USSG § 2K2.1(b)(5).                 A three-level

reduction was then applied for acceptance of responsibility.                See

USSG § 3E1.1(b).       Based on a total offense level of twenty-three,

and    a   criminal    history   category    of   III,    Enloe’s    recommended

guideline      range      was    fifty-seven      to     seventy-one     months’

imprisonment.2

             At sentencing, the district court noted the “advisory”

guideline range of fifty-seven to seventy-one months’ imprisonment

and imposed a sentence of fifty-two months’ imprisonment.                     To

calculate the term of imprisonment, the court started at the low

end of the recommended guideline range — fifty-seven months’


       2
      Although Enloe initially objected to the four-level firearm
enhancement, she subsequently withdrew her objection, stating that
“Booker requires the court to calculate the guideline range in
accordance with precedent.   The guidelines have been calculated
correctly.”

                                     - 3 -
imprisonment — and subtracted five months Enloe already served as

a result of a state probation revocation.           In so ruling, the court

reasoned that:

     She [Enloe] has not helped you [counsel] a whole lot
     because of her state court conviction and getting back
     into it [drugs] and having the weapons. The Government
     has treated her very leniently by not pursuing the
     weapons charge, saved her that additional five years that
     she would have to serve in addition to this, but I will
     start at the bottom of the Guideline range, advisory
     Guideline range of 57 months and subtract five months for
     the time that she served for the state sentence, but I
     can’t justify going lower than that based on her repeated
     on her repeated activity and based on the firearms. I
     start at the bottom of the Guideline range to make the
     calculation because she offered to assist, so I give her
     credit by doing that, for her offer to assist.

           After the Supreme Court’s decision in United States v.

Booker, 125 S. Ct. 738 (2005), a sentencing court is no longer

bound by the range prescribed by the sentencing guidelines.               See

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005)

(noting   after   Booker,    sentencing    courts    should   determine   the

sentencing range under the guidelines, consider the other factors

under § 3553(a), and impose a reasonable sentence within the

statutory maximum).         However, in determining a sentence post-

Booker, sentencing courts are still required to calculate and

consider the guideline range prescribed thereby as well as the

factors set forth in 18 U.S.C. § 3553(a) (2000).          Id.   As stated in

Hughes, this court will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.              Id. at

546-47.

                                   - 4 -
           This court has further stated that “while we believe that

the appropriate circumstances for imposing a sentence outside the

guideline range will depend on the facts of individual cases, we

have no reason to doubt that most sentences will continue to fall

within the applicable guideline range.”             United States v. White,

405 F.3d 208, 219 (4th Cir. 2005).             We find the district court

properly calculated the guideline range and appropriately treated

the guidelines as advisory.         The court sentenced Enloe only after

considering and examining the sentencing guidelines, the factors

set forth in § 3553(a), and clearly articulated its rationale for

the sentencing departure.       Based on these factors, and because the

court sentenced Enloe below the applicable guideline range and the

statutory maximum, we find that Enloe’s sentence of fifty-two

months of imprisonment is reasonable.

           In accordance with Anders, we have reviewed the entire

record    for   any    meritorious     issues      and     have    found     none.

Accordingly, we affirm Enloe’s conviction and sentence. This court

requires that counsel inform his client, in writing, of her right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court    for   leave    to    withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because


                                     - 5 -
the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 6 -